DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ 2nd RCE submission filed on January 18, 2022 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on January 18, 2021 with Applicants’ RCE as described above is acknowledged.  Claims 1-2, 4, and 6-8 are amended.  Thus, Claims 1-2, 4, 6-8, and 21 are pending and are further examined on the merits in the U.S. non-provisional application. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0120355 (Urata et al.; published on May 14, 2009) (URATA) in view of US2011/0219971 (Brudermann et al.; published on September 15, 2011) (BRUDERMANN ‘971), and further in view of US9211634 (Rehrig et al.; issued on December 15, 2015) (REHRIG), and US9132687 (BRUDERMANN ‘687) which is applied for evidentiary evidence for the current combination.   

In reference to Claim 1, URATA teaches:  
		A method (title, Abstract, Figs. 1-4), comprising:
			obtaining an initial component (steel or stainless-steel substrate A, Examiner’s ANNOTATED Surface Treated Blade of URATA, ¶ 0024, line 2) having a component surface (external surface of Substrate A onto which the base plating layer B is applied); 
			forming a barrier layer (base plating layer B, Examiner’s ANNOTATED Surface Treated Blade of URATA, a nickel-based plating between substrate A and the Ni-P based alloy plating (Layer C), ¶ 0056) having a thickness that overlies the component surface (of Substrate A); 
			depositing by electroplating (“electric plating”, ¶ 0055, line 3) a first XP alloy layer (Layer C, Examiner’s ANNOTATED Surface Treated Blade of URATA, ¶ 0036) directly onto and overlying the formed barrier layer (Layer B), wherein P is phosphorus and X is nickel (¶ 0036, lines 1 and 2); 
			after depositing by electroplating (“electric plating”, ¶ 0055, line 3) the first XP alloy layer (Layer C, Examiner’s ANNOTATED Surface Treated Blade of URATA, ¶ 0036), machining the deposited first XP alloy layer (Layer C) by polishing (¶ 0054, line 5) to remove areas of nodular growth therefrom (removal of irregularities, ¶ 0054, lines 3-7); 
			depositing a second P layer (film Layer D, Examiner’s ANNOTATED Surface Treated Blade of URATA, ¶ 0044) directly onto and overlying the machined first XP alloy layer (Layer C), the machined first XP alloy layer (Layer C) and the deposited second P layer (Layer D) forming an XP alloy body (Examiner’s 
			heat treating (annealing step, ¶ 0047, lines 1-5, and ¶ 0067) the coated component (Substrate A) to precipitate harden the XP alloy body (Layer C and Layer D), 
			wherein depositing by electroplating the first XP alloy layer (Layer C) and the depositing of the second P layer (Layer D), respectively, further includes the XP alloy body (Layer C and Layer D) containing a first P content by electroplating adjacent the inner surface on the first XP alloy layer (Layer C, a P content between 5-10 mass %, ¶ 0040) and a second P content adjacent the outer surface on the second P layer (Layer D, has a certain amount of P atom, ¶ 0011, especially last two lines).

    PNG
    media_image1.png
    432
    868
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Surface Treated Blade of URATA 

URATA does not explicitly teach and/or is silent that
		(i) the second layer (Layer D) is specifically an XP alloy layer which is electrodeposited,
		(ii) the second P content of the outer surface of the second XP alloy layer is at least twice the first P content of the inner surface of the first XP alloy layer, and   
		(iii) the formed barrier layer (Layer B) contains a greater amount of X (i.e., Nickel) than does the first XP alloy layer (Layer C).
With regard to (i), while URATA previously teaches a deposited second layer that contains a phosphorus atom as described above, URATA is silent about this deposited second layer specifically being an Ni-P alloy that is electrodeposited.  BRUDERMANN ‘971 also teaches a surface treated component (a doctor’s blade like URATA, title, Abstract, Figs. 1 and 2) that includes a Ni-P layered blade (¶s 0013-0017) that contains a second layer that is an Ni-P alloy layer that is electrodeposited (¶ 0017, last three lines and ¶ 0018).  The Examiner further notes that BRUDERMANN ‘687 provides each electrodeposited (see col. 3, lines 46-54 and col. 4, lines 59-67 of BRUDERMANN ‘687) to produce a component with a high wear resistance (col. 4, lines 63-67).     
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the Ni-P layer that is electrodeposited as taught by BRUDERMANN ‘971 and incorporate this specific kind of layer to replace  second layer in the method of URATA for the benefit of providing a metallic second coating that improves the mechanical and tribological properties of the component that in turn improves the wear resistance of the component as is expressly described by BRUDERMANN ‘971 (¶ 0007, last six lines and ¶ 0011). 
	With regard to (iii) above, while URATA teaches a nickel-based barrier layer and a nickel-based first layer as previously described above, URATA is silent about a specific amount/% of nickel being disposed in the barrier layer.  REHRIG teaches a surface treated article (title, Abstract, Figs. 1-4) including a layered substrate (col. 6, lines 26-34) that contains a barrier layer (col. 6, lines 57 and 58) where the formed barrier layer (nickel barrier layer, lines 57 and 58) contains a greater amount of X than does the first XP alloy layer (“the content of the nickel within the barrier layer can be greater than the content of nickel within the bonding layer”, col. 6, lines 62-65). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the formed barrier layer contains a greater amount of X than does the first XP alloy layer as taught by REHRIG and incorporate this feature in to the layered component in the modified method of URADA and BRUDERMANN ‘971 for at least the 
	In regard to (ii) with respect to (i) above, the first Ni-P layer of URADA has a P content of 5-10 mass % (¶ 0040 of URATA) and the second Ni-P layer of BRUDERMANN ‘971 has a P content of 12-15 % by weight (¶ 0017 of BRUDERMANN ‘971).  The PHOSITA can further select, by design choice, to optimize the layered arrangement to have electrodeposited layers with the second P content of the outer surface of the second XP alloy layer (for example, select 14% P content for the second layer which is a value within the range of 12-15% P content) is at least twice the first P content of the inner surface of the first XP alloy layer (for example, select 7% P content for the first layer which is in the range of 5-10 mass %......2 X 7% P content = 14% P content).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the Ni-P layer that is electrodeposited as taught by BRUDERMANN ‘971 and further optimize the P content for the first and the second layers of the XP alloy body and incorporate this specific kind of layered arrangement for the component in the method of URATA for the benefit of providing a metallic second coating and corresponding P contents that improve the mechanical and tribological properties of the component that in turn improves the wear resistance of the component as expressly described by BRUDERMANN ‘971 (¶ 0007, last six lines and ¶ 0011).  
	In reference to Claim 2, URADA and BRUDERMANN ‘971 both teach heat treating the coated component to anneal the coated component, while concurrently precipitate hardening the XP alloy body (¶s 0047 and 0067 of URADA and ¶ 0047 of 
	In reference to Claim 4, URADA and BRUDERMANN ‘971 teach a barrier layer as described above, URADA and BRUDERMANN ‘971 do not explicitly teach that the barrier layer consists of X (i.e., nickel).  REHRIG teaches an article (title, Abstract, Figs. 1-4) including a layered substrate (col. 6, lines 26-34) that includes a barrier layer (col. 6, lines 57 and 58) where the formed barrier layer consists of X (pure nickel, col. 6, line 57-67 to col. 7, lines 1-5, especially line 67). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the formed barrier layer consisting of X as taught by REHRIG and incorporate this feature in to the layered component in the modified method of URADA and BRUDERMANN ‘971 for at least the benefit of providing an improved bonding between coated component layers as expressly described by REHRIG (col. 6, lines 60 and 61).        
	In reference to Claim 7, URADA and BRUDERMANN ‘971 and REHRIG further teach that the XP alloy body contains: a majority X, by weight; and about 5% to about 25% P, by weight (5-10 mass % P content for first layer, ¶ 0040 of URADA; 12-15% P content for the second layer, ¶ 0013, lines 1-5 and ¶ 0017 of BRUDERMANN ‘971).  
	In reference to Claim 8, URADA and BRUDERMANN ‘971 and REHRIG also teaches that the XP alloy body contains about 10% to about 15% P, by weight; and the remainder X (5-10 mass % P content for first layer, ¶ 0040 of URADA; 12-15% P content for the second layer, ¶ 0013, lines 1-5 and ¶ 0017 of BRUDERMANN ‘971).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over URATA and BRUDERMANN ‘971 and REHRIG and BRUDERMANN ‘687 as applied to Claim 1 above, and further in view US2012/0102738 (Akbari et al.; published on May 3, 2012) (AKBARI) and further in view of US7632083 (Hosono; issued on December 15, 2009) (HOSONO).  
	In reference to Claim 6, while URATA and BRUDERMANN ‘971 and REHRIG teach a coated component that includes machining the deposited first XP alloy layer as described above, URATA and BRUDERMANN ‘971 and REHRIG do not teach that the coated component is specifically:
		(a) a mud motor shaft have a lobed outer surface, and
		(b) that the average roughness of the lobed outer surface of the mud motor shaft is equal to or less than 1 micron.
With regard to (a) above, AKBARI teaches a progressive cavity rotor (title, Abstract, Figs. 1-6, ¶ 0001) that includes a mud rotor shaft (composite rotor 44, ¶ 0017, line 3, Figs. 4-6) having a lobed outer surface (helical lobes 62, ¶ 0001, last four lines and ¶ 0019, lines 4 and 5) formed by machining and further coated with a coating (resilient material layer 56, ¶ 0030, lines 1-8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further include a mud motor shaft as being the initial component along with features associated therewith as taught by AKBARI to which the coatings of the component in the modified method of URATA and BRUDERMANN ‘971 and REHRIG are applied for at least the benefits of providing a coated component that is a mud motor shaft that is robustly constructed and performs to ensure a high pumping efficiency 
	With regard to (b) above, URATA and BRUDERMANN ‘971 and REHRIG and AKBARI do not teach that the average roughness of the lobed outer surface of the mud motor shaft is equal to or less than 1 micron.  HOSONA teaches a rotor that has a machined, non-grinded outer surface to have ten point irregularities (Rz) of not less than 4 microns and not more than 10 microns (R Average of the ten point irregularities = Rz / 7.6…0.53 microns and 1.31 microns; also other embodiments employ grinding the outer surface 30b of the rotor so that Rz = 0.8 microns which would also have an average roughness of less than 1 micron (see left portion of chart in Fig. 9b, col. 8, lines 65-67 to col. 9, lines 1 and 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have an average roughness of the lobed outer surface of the mud motor shaft be equal to or less than 1 micron as taught by HOSONA and incorporate this feature into the modified method of URATA and BRUDERMANN ‘971 and REHRIG and AKBARI for at least the benefits of having a rotor surface that is adequately prepared for further processing that also improves the robustness of construction of the component/coated component as expressly described by HOSONA (col. 3, lines 29 and 30).   


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over URATA and BRUDERMANN ‘971 and REHRIG and BRUDERMANN ‘687 as applied to Claim 1 above, and in view of US2012/0094063 (Hasegawa et al.; published on April 19, 2012) (HASEGAWA).  
	In reference to Claim 21, URATA and BRUDERMANN ‘971 and REHRIG do not teach machining a channel in the initial component (the limitation of Claim 21 is broadly recited and the specification indicates that such a channel is synonymous with a cavity, bore, or a depression formed in the initial component (i.e., creating a kind of open space within the substrate where there previously was none, ¶ 0028, lines 6-11 of the specification) can be machined prior to or after the wear resistant coating (16, Fig. 1 of the specification) is formed on the initial component/substrate).  HASEGAWA teaches a member’s outer surface (work 1, ¶ 0028, line 4) is formed into a rough surface (having broken surfaces 15 and finely roughened portions 41, Fig. 7) by machining (which can include electro discharge machining/laser drilling, ¶ 0051, especially lines 1-8 and last four lines) on to which a thermal spray coating (43, ¶ 0059, line 4) is formed (¶ 0001) to enhance the bonding/adhesion of the thermal spray coating (43) to the member (1, ¶ 0059, lines 1-6).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to machine a channel/broken surfaces/finely roughened portions in the initial component/member by electro discharge machining as taught by HASEGAWA and incorporate this kind of feature in to the construction of the initial component/coated component in the modified method of URATA and BRUDERMANN ‘971 and REHRIG for at least the benefit of improving the bonding/adhesion of the subsequent coating(s) 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on January 18, 2022 have been fully considered and are persuasive to the currently pending claims with respect to the objections to the claims, and are hereby withdrawn by the Examiner.  

Applicants’ arguments regarding BRUDERMANN ‘971’s first XP alloy layer being deposited by electroless plating (first full paragraph on p. 5 of Applicants’ reply filed on January 18, 2022; in contrast to the first XP alloy layer being deposited by electroplating as recited in Claim 1, line 4) has been fully considered and is persuasive.  Therefore, the former rejection of independent Claim 1 based on the combination of BRUDERMANN (US2011/0219971) and URATA (US2009/0120355) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is applied to amended independent Claim 1 under 35 U.S.C. 103 based on a new combination of URADA and BRUDERMANN ‘971 and REHRIG (US9211634) which is fully cited and described above.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US7152526 shows and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Monday March 21, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746